UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4251
HOWARD ELLIOT BROWN,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-232)

                  Submitted: September 25, 2001

                      Decided: October 19, 2001

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Benjamin H. White, Jr., United States Attor-
ney, Douglas Cannon, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.
2                      UNITED STATES v. BROWN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Howard Elliot Brown was found guilty by a jury of two counts of
transporting stolen motor vehicles in interstate commerce, pursuant to
18 U.S.C. §§ 2, 2312 (1994). The court imposed a sentence of forty-
seven months incarceration. This appeal followed.

   Brown challenges the sufficiency of the evidence to support his
conviction. The elements of 18 U.S.C. § 2312 are: (1) the defendant
transported or caused to be transported in interstate commerce; (2) a
stolen vehicle; (3) which the defendant knew to be stolen. United
States v. Chorman, 910 F.2d 102, 110 (4th Cir. 1990). Brown chal-
lenges only the district court’s denial of his motion for acquittal, Fed.
R. Crim. P. 29, based on his claim that the evidence was not sufficient
to support a finding that he had knowledge the motor vehicles he sold
were stolen.

   Brown’s conviction must be affirmed if the evidence, viewed in the
light most favorable to the government, is sufficient for any rational
jury to find the elements of the offense beyond a reasonable doubt.
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evaluating the
sufficiency of the evidence, we do not review the credibility of the
witnesses, and we assume that the jury resolved all contradictions in
the testimony in favor of the government. United States v. Romer, 148
F.3d 359, 364 (4th Cir. 1998). An inference of knowledge of the
stolen character of property arises from unexplained possession of
recently stolen property. United States v. Chorman, 910 F.2d at 113;
Battaglia v. United States, 205 F.2d 824, 826 (4th Cir. 1953). With
these standards in mind, our review of the briefs and joint appendix
makes clear that there was sufficient evidence to support Brown’s
convictions.
                      UNITED STATES v. BROWN                      3
   Accordingly, we affirm Brown’s convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                        AFFIRMED